R. L. Smith, J.
Plaintiff Joel Julius Tarver, III, was injured when he was struck by a garbage truck operated by the defendant municipality. An action to recover for his personal injuries and the medical expenses incurred by his father resulted in a jury verdict of $10,000 for the boy and $5,000 for the father. The defendant’s motion for a new trial, or, in the alternative, for a remittitur was denied as to the minor’s verdict but the trial court ordered a remittitur to $1,506.50 by the father. From this order and the denial of the motion, both parties appeal.
The defendant municipality’s contention that the trial court erred by denying the motion for a new trial because the verdict was against the weight of the evidence and excessive cannot be sustained. Cleven v Griffin, 298 Mich 139; 298 NW 482 (1941); Morgan v Engles, 13 Mich App 656; 164 NW2d 740 (1968).
The evidence and testimony presented by the plaintiffs indicated that the total medical expenses, including future treatment, would reach $1,834. The jury’s verdict of $5,000 was not within the range of the testimony presented; the trial court did not abuse its discretion in requiring the *200remittitur. Dillard v Braunstein, 32 Mich App 216, 219; 188 NW2d 203 (1971).
It appears, however, that the lower court made a minor miscalculation when computing the total of the various medical bills introduced by the plaintiffs. The correct total is $1,834. Therefore, the order of the trial court is amended to reflect this figure. GCR 1963, 820.1.
Affirmed. No costs, neither party having prevailed in full.
R. B. Burns, J., concurred.